DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 11 July 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to Claim 13 have been fully considered and are persuasive.  The Objection to Claim 13 has been withdrawn. 
Applicant’s arguments with respect to Claim 6 have been fully considered and are persuasive.  The 112(b) Rejection of Claim 6 has been withdrawn. 
Applicant's arguments with respect to the Prior Art Rejections have been fully considered but they are not persuasive.
Regarding Claims 1 and 13, Applicant argues there is no reason for one or ordinary skill in the art before to modify Bussow’s display in view of Vetter as Bussow’s display is purely mechanical. Examiner respectfully disagrees. 
In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Bussow’s pointer is mechanical (coupling via magnetism between 3 and 4) (Col 6, lines 46 – 67). There is no disclosure that the display itself i.e. the scales must be mechanical for the device to function. Vetter teaches a display unit (3) comprises at least one bi-stable display [0008], requiring energy supply only in order to modify a displayed representation or to restore the displayed representation [0008]. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Bussow’s flowmeter so that the display unit comprises at least one bi-stable display, requiring energy supply only in order to modify a displayed representation or to restore the displayed representation for the benefit of displaying last measured values in case of failure while being low maintenance with low power consumption, as taught by Vetter [0008, 0009].
As such, Examiner deems the rejection of Claim 1 as proper.
Applicant also argues Vetter’s pointer is not mechanical and rather is electrical.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner did not rely on Vetter to teach the mechanical pointer and instead relied on Bussow.
As such, Examiner deems the rejection of Claim 1 as proper.
Applicant further argues the teachings of Bussow and Vetter are totally incompatible with each other. Examiner respectfully disagrees.
Bussow teaches a mechanical pointer which sweeps over a display so it can be read according to the scale marking located thereon. Bussow does not the scale itself must be mechanical. So long as the pointer is present over any type of indication, the pointer can be read, regardless of the material the scale itself is made of. Vetter teaches a scale which is presented on a bistable display. Replacing Bussow’s display with one formed by a bi-stable display does not render Bussow’s device inoperable for its intended purpose. Bussow’s pointer still be read via a scale, just one provided electrically rather than mechanically. As such, the teachings are not totally incompatible with each other. One skilled in the art would be motivated to form such a combination for the benefit of displaying last measured values in case of failure while being low maintenance with low power consumption, as taught by Vetter [0008, 0009].
As such, Examiner deems the rejection of Claim 1 as proper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bussow et al. (US 6079279), in view of Vetter et al. (DE 102013019610). Citations pertaining to Vetter refer to the attached English translation.
Regarding Claim 1, Bussow discloses a variable area flowmeter, in at least Figures 10 and 11, comprising: a float (2); and a display unit (unit on the right side of 1) (Figures 10, 11), wherein the display unit comprises a pointer element (5), wherein the pointer element is connected directly or indirectly to the float such that the pointer element is mechanically deflected by the float during a measuring process (indirectly via magnetism between 3 and 4) (Col 6, lines 46 – 67).
Bussow fails to expressly disclose the display unit comprises at least one bi-stable display, requiring energy supply only in order to modify a displayed representation or to restore the displayed representation.
Vetter teaches a display unit (3) comprises at least one bi-stable display [0008], requiring energy supply only in order to modify a displayed representation or to restore the displayed representation [0008].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Bussow’s flowmeter so that the display unit comprises at least one bi-stable display, requiring energy supply only in order to modify a displayed representation or to restore the displayed representation for the benefit of displaying last measured values in case of failure while being low maintenance with low power consumption, as taught by Vetter [0008, 0009].
Regarding Claim 2, Vetter teaches the at least one bi-stable display is configured as a bi-stable e-paper display or as a bi-stable liquid crystal display (liquid crystals) [0008, 0023].
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 3, Bussow discloses the display displays a first representation during operation, wherein the first representation comprises at least one value scale dependent on the measuring range (9), or at least one further process-relevant parameter or an evaluation of the displayed measured values in the form of an evaluation scale, or a limit value or a total flow (Col 6, lines 17 – 20) (Figures 10, 11).
Vetter teaches the bi-stable display displays a first representation during operation, wherein the first representation comprises at least one value scale dependent on the measuring range, or at least one further process-relevant parameter or an evaluation of the displayed measured values in the form of an evaluation scale, or a limit value or a total flow [0012, 0013].
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 5, Bussow fails to disclose the variable area flowmeter has an internal control unit, wherein the internal control unit is arranged to restore or at least partially modify the displayed representation of the bi-stable display.
Vetter teaches the device has an internal control unit (control and monitoring system) [0015], wherein the internal control unit is arranged to restore or at least partially modify the displayed representation of the bi-stable display [0010].
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 6, Vetter teaches the internal control unit has a memory unit, wherein a plurality of individual representations of the display unit is stored in the memory unit [0015], wherein the individual representations are based on different process parameters (user can input different thresholds which then can be displayed, how those representations are displayed are inherently in memory) [0023].
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 13, Bussow discloses a method for operating a variable area flowmeter (Figures 10, 11), comprising: wherein a display unit (unit on the right side of 1) (Figures 10, 11) comprises a pointer element (5); and deflecting mechanically the pointer element by the variable area flowmeter during a measuring process (via magnetism), and wherein the pointer element is connected directly or indirectly to a float for the pointer element to be deflected mechanically by the variable area flowmeter during the measuring process (indirectly via magnetism between 3 and 4) (Col 6, lines 46 – 67).
Bussow fails to disclose altering a representation of a bi-stable display of a display unit at least partially, depending on at least one process parameter, by an internal control unit or an external control unit, and wherein the bi-stable display requires energy supply only for changing the representation or for restoring the representation.
Vetter teaches altering a representation of a bi-stable display [0008] of a display unit (3) at least partially, depending on at least one process parameter (numerical value of pressure) [0013], by an internal control unit (control and monitoring system) [0015] or an external control unit, and wherein the bi-stable display requires energy supply only for changing the representation or for restoring the representation [0008].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Bussow’s flowmeter to alter a representation of a bi-stable display of a display unit at least partially, depending on at least one process parameter e.g. present flowrate, by an internal control unit or an external control unit, and wherein the bi-stable display requires energy supply only for changing the representation or for restoring the representation for the benefit of displaying last measured values in case of failure while being low maintenance with low power consumption, as taught by Vetter [0008, 0009].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bussow et al. (US 6079279), in view of Vetter et al. (DE 102013019610), in further view of Huang et al. (US 2012/0024054).
Regarding Claim 7, the combination fails to expressly disclose at least one sensor element for measuring at least one further parameter, wherein the at least one sensor element is connected in such a manner to the internal control unit, that, during operation, the measured value of the at least one further parameter is transmitted to the internal control unit, wherein the internal control unit is configured to modify the representation of the at least one bi-stable display at least partially depending on the measured value of the at least one sensor element.
Huang teaches at least one sensor element (sensing thermistor) for measuring at least one further parameter (temperature) [0021], wherein the at least one sensor element is connected in such a manner to an internal control unit (Figure 3) [0021], that, during operation, the measured value of the at least one further parameter is transmitted to the internal control unit (via MEMS chip) (Figure 3), wherein the internal control unit is configured to modify the representation of the display at least partially depending on the measured value of the at least one sensor element [0019].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant invention by modifying the combination in view of Huang to include at least one sensor element for measuring at least one further parameter, wherein the at least one sensor element is connected in such a manner to the internal control unit, that, during operation, the measured value of the at least one further parameter is transmitted to the internal control unit, wherein the internal control unit is configured to modify the representation of the at least one bi-stable display at least partially depending on the measured value of the at least one sensor element for the benefit of informing the user of the temperature of the fluid flowing through the flow meter, as taught by Huang [0019].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bussow et al. (US 6079279), in view of Vetter et al. (DE 102013019610), in further view Nakamura et al. (US 2018/0246532).
Regarding Claim 8, the combination fails to expressly disclose the variable area flowmeter is arranged in a bypass configuration, and that the internal control unit is arranged to at least partially modify the displayed representation of the at least one bi- stable display depending on a flow ratio value.
Nakamura discloses a flowmeter (40) arranged in a bypass configuration (Figure 6), and an internal control unit determined flow rate depending on a flow ratio value [0084, 0086] (Claims 2, 3).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the variable area flowmeter is arranged in a bypass configuration, and that the internal control unit is arranged to at least partially modify the displayed representation of the at least one bi-stable display depending on a flow ratio value i.e. display the appropriate flow rate according to the flow ratio value for the benefit of utilizing the combination in the semiconductor manufacturing industry, as taught by Nakamura [0011, 0012].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856